       Case 2:19-cv-00022-WBS-EFB Document 1 Filed 01/03/19 Page 1 of 7


 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E. Camelback Road, Suite 588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (480) 247-9644
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Nick Cornett
12
13                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA
14
                                SACRAMENTO DIVISION
15
16
     Nick Cornett,                             Case No.:
17
18                     Plaintiff,              COMPLAINT FOR DAMAGES
19         vs.                                 FOR VIOLATIONS OF:
20                                              1. THE FAIR DEBT COLLECTION
     D. Scott Carruthers, A Professional Law    PRACTICES ACT; AND
21
     Corporation,                               2. THE ROSENTHAL FAIR DEBT
22                                              COLLECTION PRACTICES ACT
                       Defendant.
23
                                               JURY TRIAL DEMANDED
24
25
26
27
28
       Case 2:19-cv-00022-WBS-EFB Document 1 Filed 01/03/19 Page 2 of 7


 1         Plaintiff, Nick Cornett (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against D. Scott Carruthers, A Professional Law Corporation
 3
 4 (hereafter “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and violations of the
 9 Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq.
10
   (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), Cal. Civ.
13 Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
        3.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Roseville, California, and is a
21
     “person” as defined by 47 U.S.C. § 153(39) and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3), and is a

24 “debtor” as defined by Cal. Civ. Code § 1788.2(h).
25
           6.     Defendant is a business entity located in Stanton, California, and is a
26
27 “person” as the term is defined by 47 U.S.C. § 153(39) and Cal Civ. Code §
28 1788.2(g).


                                                 2
                                                               COMPLAINT FOR DAMAGES
       Case 2:19-cv-00022-WBS-EFB Document 1 Filed 01/03/19 Page 3 of 7


 1          7.    Defendant uses instrumentalities of interstate commerce or the mails in a
 2
     business the principle purpose of which is the collection of debts and/or regularly
 3
 4 collects or attempts to collect debts owed or asserted to be owed to another, and is a
 5 “debt collector” as defined by 15 U.S.C.§ 1692a(6).
 6
         8.     Defendant, in the ordinary course of business, regularly, on behalf of
 7
 8 itself or others, engages in the collection of consumer debts, and is a “debt collector”
 9
     as defined by Cal. Civ. Code § 1788.2(c).
10
11                  ALLEGATIONS APPLICABLE TO ALL COUNTS
12
            9.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to
13
14 be owed to a creditor other than Defendant.
15
            10.   Plaintiff’s alleged obligation arises from a transaction in which property,
16
17 services or money was acquired on credit primarily for personal, family or household
18 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5), and is a “consumer debt” as
19
     defined by Cal. Civ. Code § 1788.2(f).
20
21          11.   At all times mentioned herein where Defendant communicated with any
22 person via telephone, such communication was done via Defendant’s agent,
23
   representative or employee.
24
25          12.   Within the last year, Defendant initiated efforts to collect a debt from
26
     Plaintiff.
27
28


                                                 3
                                                              COMPLAINT FOR DAMAGES
       Case 2:19-cv-00022-WBS-EFB Document 1 Filed 01/03/19 Page 4 of 7


 1         13.    On or about September 12, 2018, Defendant left a voicemail on
 2
     Plaintiff’s mother-in-law’s answering system, disclosing that it was calling in an
 3
 4 attempt to collect a debt from Plaintiff.
 5         14.    Defendant’s actions caused Plaintiff to suffer a significant amount of
 6
     stress, anxiety and embarrassment.
 7
 8
                                            COUNT I
 9
10     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
                           U.S.C. § 1692, et seq.
11
12         15.    Plaintiff incorporates by reference all of the above paragraphs of this
13 complaint as though fully stated herein.
14
        16. The FDCPA was passed in order to protect consumers from the use of
15
16 abusive, deceptive and unfair debt collection practices and in order to eliminate such
17
     practices.
18
           17.    Defendant attempted to collect a debt from Plaintiff and engaged in
19
20 “communications” as defined by 15 U.S.C. § 1692a(2).
21
           18.    Defendant called a third-party for a purpose other than to obtain location
22
23 information regarding the Plaintiff, in violation of 15 U.S.C. § 1692b.
24         19.    Defendant communicated with a person other than Plaintiff and stated
25
     that Plaintiff owes a debt, in violation of 15 U.S.C. § 1692b(2).
26
27
28


                                                4
                                                             COMPLAINT FOR DAMAGES
       Case 2:19-cv-00022-WBS-EFB Document 1 Filed 01/03/19 Page 5 of 7


 1         20.     Defendant communicated with a person other than Plaintiff, Plaintiff’s
 2
     attorney, or a consumer-reporting agency regarding Plaintiff’s alleged debt, in
 3
 4 violation of 15 U.S.C. § 1692c(b).
 5         21.     Defendant engaged in conduct, the natural consequence of which was to
 6
     harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
 7
 8 violation of 15 U.S.C. § 1692d.
 9
           22.     The foregoing acts and/or omissions of Defendant constitute violations of
10
11 the FDCPA, including every one of the above-cited provisions.
12         23.     Plaintiff was harmed and is entitled to damages as a result of Defendant’s
13
     violations.
14
15
                                            COUNT II
16
17         VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
                  PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
18
           24.     Plaintiff incorporates by reference all of the above paragraphs of this
19
20 complaint as though fully stated herein.
21
           25.     The Rosenthal Act was passed to prohibit debt collectors from engaging
22
23 in unfair and deceptive acts and practices in the collection of consumer debts.
24         26.     Defendant communicated with Plaintiff’s family regarding the alleged
25
     consumer debt and for a purpose other than to locate the Plaintiff, in violation of Cal.
26
27 Civ. Code § 1788.12(b).
28


                                                 5
                                                              COMPLAINT FOR DAMAGES
       Case 2:19-cv-00022-WBS-EFB Document 1 Filed 01/03/19 Page 6 of 7


 1         27.    Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
 2
     seq., in violation of Cal. Civ. Code § 1788.17.
 3
 4         28.    Plaintiff was harmed and is entitled to damages as a result of Defendant’s
 5 violations.
 6
 7                                  PRAYER FOR RELIEF
 8
           WHEREFORE, Plaintiff prays for judgment against Defendant for:
 9
                  A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
10
11                B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
12
                  C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
13
14                D. Statutory damages of $1,000.00 for knowingly and willfully committing

15                   violations pursuant to Cal. Civ. Code § 1788.30(b);
16
                  E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
17
18                   § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
19                F. Punitive damages; and
20
                  G. Such other and further relief as may be just and proper.
21
22
                     TRIAL BY JURY DEMANDED ON ALL COUNTS
23
24
25
26
27
28


                                                 6
                                                             COMPLAINT FOR DAMAGES
     Case 2:19-cv-00022-WBS-EFB Document 1 Filed 01/03/19 Page 7 of 7


 1
 2 DATED: January 3, 2019                TRINETTE G. KENT
 3
                                         By: /s/ Trinette G. Kent
 4                                       Trinette G. Kent, Esq.
 5                                       Lemberg Law, LLC
                                         Attorney for Plaintiff, Nick Cornett
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         7
                                                     COMPLAINT FOR DAMAGES
